Case 2:19-cv-03002-NIQA Document 35-21 Filed 04/12/21 Page 1 of 4

EXHIBIT “R°
Case 2:19-cv-03002-NIQA Document 35-21 Filed 04/12/21 Page 2 of 4

VERITEXT
Le SOLUTIONS

Deposition of:

Anthony Liberatore
October &, 2020

In the Matter of:

Special Risk Insurance Services Inc. Vs.
Glaxosmithkline LLC T/A
Glaxosmithkline

Veritext Legal Solutions

 
Case 2:19-cv-03002-NIQA Document 35-21 Filed 04/12/21 Page 3 of 4

 

Page 74

Page 76

 

 

| as you'd like, but, if you wouldn't mind, please l A. Not being the broker of record letter, no,
2 reading the third sentence of that paragraph to 2 I did not.
3 yourself. 3. Q. And also didn't expect to get them from
4 It starts "Commissions will be paid so 4 the insured if you weren't broker of record?
5 long as," do you see that? 5 A. At the time, I didn't know then what |
6 <A. "Commissions will be paid as long as, A, 6 know now. So, in that timeframe, I would say no.
7 producer is licensed by the applicable state 7  Q. Has that changed?
8 insurance department and appointed by MetLife to 8 A. Yes, it has.
9 sell insurance provided by the policy.” 9 Q. How so?
10 Do you want me to continue after that? 10 <A. How so, after being terminated by Ikea,
11 Q. Just read it to yourself, 11 similar fashion to GSK, I contacted my attorney, as
12. A. I'msorry. I thought you meant -- sorry. 12 [believe this was absolutely unfair that we were
13 Q. I would like to ask you questions about 13 being terminated, and the policies we brought to the
[4 it, but I want to give you a chance to look at it 14 client were being continued; so, therefore, I wanted
15 before we do. 15 to know, while I believed that an insured can
16 A. (Witness complied.) 16 appoint and terminate a broker of record for -- at
17. +Q. Mr. Liberatore, have you seen that 17 any time for any reason, that there was some degree
18 sentence just before now? 18 of fairness that has to be somewhere in the law to
19 A. I would have seen it when I signed it, 19 protect the broker who brought policies to the
20 yes, if I signed it. 20 insured that the insured accepted, and then the
21 Q. Did you ever have any discussions with 21 compensation due that broker who brought those
22 MetLife about the conditions that were required for | 22 insured can be simply terminated by a change of
23 Special Risk to receive commissions? 23 broker of record.
24 A. No. 24 =Q. DolTunderstand your timeline correct,
Page 75 Page 77
l Q. Do you and J agree that, among other | that became your expectation after GSK terminated
2 things, this sentence says, "Commissions will be 2 Special Risk as the broker of record?
3 paid as long as MetLife recognizes" -- and ['m 3. A. That is correct.
4 skipping to C, "MetLife recognizes producer as the 4 Q. And not before?
5 agent/broker of record"? 5A. That is correct.
6 A. And you're asking me? 6  Q. Mr. Liberatore, while we're gathering
7 Q. That's what it says, right? 7 documents, a couple of background questions.
8 A. Yes. 8 Can you describe for me your educational
9 Q. And that's what happened? 9 background?
10 <A. Well, if you are no longer the broker of 10 <A. Yes. From college or even high school?
11 record letter, you're no longer going to receive 11  Q. Why don't we start with high school, and
12 payment from the insurance company. 12 go from there?
13 Q. When Special Risk signed this agreement, 13. A. I went to Malvern Prep -- Preparatory
14 was it Special Risk’s expectation that it would get 14 School. After four years there, I attended the
15 paid commissions only as permitted or required by | 15 University of Pennsylvania Wharton School, graduated
16 this agreement? 16 with a BS in economics with a major in insurance.
17 A. At the time we signed this, I had no 17 Anda year or so after that became a licensed
18 knowledge of what we are currently pursuing. 18 insurance broker fulfilling all of the educational
19 If you're asking me when I signed this did 19 requirements and continuing education credit
20 | anticipate receiving commissions Special Risk 20 requirements since then, and that was -- I graduated
21 receiving commissions not being broker of record, | 21 in 1982, college. Graduated high school in'78.
22 no, I did not. 22. = Q. Have you worked in the insurance industry
23 Q. Didn't expect to get commissions from the 23 ever since Wharton?
24 insurance company? 24 ~— A. :- Yes. Initially, with the brokerage firm

 

 

 

20 (Pages 74 - 77)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 2:19-cv-03002-NIQA Document 35-21 Filed 04/12/21 Page 4 of 4

 

 

 

Page 106 Page 108
| the insurance companies, right? 1 than GSK?
2 A. Paid from the premiums that the insured 2 A. Yes.
3 paid by the insurance company. 3. Q. How many times?
4 Q. Did GSK ever promise Special Risk that it 4 A. Ikea, North American Financial Services,
5 would pay Special Risk when it was not its broker of | 5 and on the PHI, which was Connective. Once Exelon
6 record? 6 purchased PHI, like Exelon acquired PECO, then the
7 A. No. 7 broker of the acquiring parent company is in charge.
8 Q. Mr. Liberatore, do you think Special Risk 8 But specific to the GSK circumstances
9 had an oral contract with GSK? 9 would been Ikea, April 25, 2018.
10 MR. LaROSA: Object to form. 10 Q. [think I got the PHI.
Il You can answer. II What made you carve out the North American
12 THE WITNESS: I can answer that? 12 Financial Services on there?
13 MR. LaROSA: Sure. 13. A. The what? I'm sorry.
14 THE WITNESS: My understanding was 14 Q.._ The Ikea.
15 that when Michelle Killian as the 15 A. Ikea, the full name was Ikea Financial
16 decision-maker said, "As long as you bring 16 Services of North America.
17 us the best policies and your services are 1B, Q. I'm sorry.
18 exemplary, then you will remain as our 18 A. That's the full name.
19 broker of record." 19 Q. Tell me if I'm right. You carved out PHI
20 BY MR. HENNING: 20 because that was function of an acquisition?
21 Q. Anything more to any oral contract than 21 A. That's correct. But being replaced but
22 that? 22 being replaced just because the acquirer had their
23 A. Other than that being said over a period 23 plans and everything.
24 of time numerous times, no. 24 Q. Did any of those happen before Special
Page 107 Page 109
I Q. Did Special Risk ever tell GSK before the | Risk was replaced as GSK's broker of record?
2 litigation it believed there was an oral contract 2 A. Ikea happened after, because that was
3 between the parties? 3 2018, and I don't recall the date of PHI, but I'm
4 A. No. 4 going to say it would have been after the 7/1/2015,
5 Q. Do you remember ever saying that to anyone | 5 I think. But the Ikea, obviously, was -- that was
6 inside Special Risk? 6 2018.
7 A. About having an oral contract? No. 7 Q. So depending on what we piece together
8 What would have been said to the team is 8 about PHI, and that's a different circumstance
9 that we're there and we're the broker of record for 9 anyway?
10 GSK, as long as the policies are the best and the 10 A. Right. Because if -- yes.
11 team continues to service them. 11 Q. So the GSK circumstances here that are the
12. Q. In the view of GSK? 12 center of the lawsuit was the first time Special
13 A. Inthe view of GSK, right. Yes. 13 Risk was terminated as broker of record?
14 = Q. During its time as broker of record for 14 A. The first time Special Risk was terminated
15 GSK, Special Risk never asked fora payment from | 15 on broker -- as broker of record without the
16 GSK, right? 16 replacement broker bringing new policies is the
17 A. Never. 17 first time.
18 Q. In your experience in the industry, 18 Q. So the distinction you're making there is
19 Mr. Liberatore, has Special Risk ever been paid by | 19 the replacement broker bringing or not bringing new
20 an insured? 20 policies?
21 A. By an insured, no, because as broker we do | 21 A. Correct.
22 not bill clients a fee for service. 22. Q. Before the GSK situation here, had Special
23 Q. Was Special Risk, Mr. Liberatore, ever 23 Risk been terminated as broker of record where the
24 replaced as broker of record for an insured other 24 replacement brought new policies?

 

 

 

28 (Pages 106 - 109)

Veritext Legal Solutions
215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
